     Case 3:16-cv-00494-MMD-CWH Document 184 Filed 06/21/19 Page 1 of 4



Katherine F. Parks
State Bar No. 6227
Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran Blvd., Ste. B
Reno, Nevada 89509
Ph. (775) 786-2882

Nevada Counsel for Defendants Donald W. Ashley and Clarence A. “Jackie” Lewis

Edwin H. Byrd, III*                                            Zachary A. Wilkes*
Pettiette, Armand, Dunkelman,                                  Pettiette, Armand, Dunkelman,
Woodley, Byrd & Cromwell, L.L.P.                               Woodley, Byrd & Cromwell, L.L.P.
400 Texas Street, Suite 400 (71101)                            400 Texas Street, Suite 400 (71101)
Post Office Box 1786                                           Post Office Box 1786
Shreveport, Louisiana 71166-1786                               Shreveport, Louisiana 71166-1786
Ph. (318) 221-1800                                             Ph. (318) 221-1800
Fax (318) 226-0390                                             Fax (318) 226-0390
ebyrd@padwbc.com                                               zwilkes@padwbc.com

Attorneys for Defendants Donald W. Ashley and Clarence A. “Jackie” Lewis

                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA

  CATHY WOODS (A/K/A ANITA                            )   CASE NO.: 3:16-CV-00494
  CARTER), by and through her Personal                )
  Representative,                                     )
  LINDA WADE,                                         )
                    Plaintiff,                        )   DEFENDANT CLARENCE A.
  v.                                                  )   “JACKIE” LEWIS AND DONALD W.
                                                      )   ASHLEY’S MOTION FOR
  CITY OF RENO, NEVADA, LAWRENCE                      )   EXTENSION OF TIME TO FILE
  C. DENNISON, DONALD W. ASHLEY,                      )   MOTION TO EXTEND DISCOVERY
  CLARENCE A. “JACKIE” LEWIS,                         )   DEADLINE
  CALVIN R. X. DUNLAP, WASHOE                         )
  COUNTY, NEVADA, DOUGLAS                             )
  MATTHEW BURKS, M.D., JOHN L.                        )
  KIMPTON,                                            )
                  Defendants.

                MOTION FOR MODIFICATION OF SCHEDULING ORDER

        NOW INTO COURT, through undersigned counsel, come Defendants, Clarence A. “Jackie”

Lewis and Donald W. Ashley, who move for a 30-day extension of dates on the scheduling order as

follows:


                                                  1
     Case 3:16-cv-00494-MMD-CWH Document 184 Filed 06/21/19 Page 2 of 4



                                                   1.

        The scheduling order currently provides for deadlines to exchange discovery, motions to

compel, disclosure of experts and rebuttals to expert reports, and expert depositions and dispositive

motions. The parties previously agreed to the extension of the deadline for damages experts due to

difficulty completing the deposition of Plaintiff, as well as completion of testing. The parties also

agreed to an extension of the discovery period to allow for the completion of the deposition of several

treating physicians and the caretakers of Plaintiff due to their inability to be deposed within the

discovery period.

                                                   2.

        In February, 2019, counsel for Defendants, Clarence A. “Jackie” Lewis and Donald W.

Ashley, Edwin H. Byrd, III, suffered a serious eye illness that required retina reattachment surgery

and an extended period of treatment requiring that he remain face down. After that three-week

treatment the retina successfully remained attached, but Mr. Byrd has not yet regained sight in the left

eye sufficient for him to read.

                                                   3.

        Unfortunately, on June 17, 2019, Mr. Byrd suffered the same condition to the right eye, the

eye used since the previous injury. Mr. Byrd underwent emergency surgery for that condition on June

18, 2019. Mr. Byrd is expected to remain in the difficult face down position for at least 10 days,

depending upon the pace of recovery, but based upon the prior experience it is expected that it will

last longer than that, likely two weeks. Following that, Mr. Byrd will have a period he is not able to

read with that eye. The nature of the surgical procedure utilized on the right eye is different than the

previous procedure and it is expected that he will be able to see sufficiently to read with the right eye




                                                   2
     Case 3:16-cv-00494-MMD-CWH Document 184 Filed 06/21/19 Page 3 of 4



within three weeks of the procedure. Unfortunately, Mr. Byrd is not able to see adequately to read

and will be in that position for at least several weeks.

                                                    4.

        Mr. Byrd is primary counsel for the Defendants, Clarence A. “Jackie” Lewis and Donald W.

Ashley, and is primarily involved with numerous expert issues. Mr. Byrd has also participated in

every deposition for the Defendants. There is no counsel associated with Mr. Byrd able to

meaningfully participate in any of the above activities.

                                                    5.

        The undersigned counsel has assisted Mr. Byrd as the associate in this firm familiar with this

matter. Unfortunately, his last day with the firm is Friday, June 21, 2019, as he has accepted a position

in another city. Accordingly, at this point there is no other lawyer in the firm familiar with this matter.

                                                    6.

        Counsel has contacted all counsel for the other parties to advise them of this situation and

seeking their consent to this modification request. All counsel have agreed to a 30-day extension of

all deadlines, other than the deadline for dispositive motions.

        WHEREFORE, for the reasons set forth above, Defendants, Clarence A. “Jackie” Lewis and

Donald W. Ashley, request an order extending all discovery deadlines by 30 days so that Mr. Byrd

may be able to meaningfully participate in the activities remaining.

                                                 Respectfully submitted,

                                                 PETTIETTE, ARMAND, DUNKELMAN,
                                                 WOODLEY, BYRD & CROMWELL, L.L.P.

                                                 s/ Zachary A. Wilkes
                                                 Edwin H. Byrd, III, La. Bar No. 19509
                                                 Zachary A. Wilkes, La. Bar No. 36730
                                                 400 Texas Street, Suite 400 (71101)
                                                 Post Office Box 1786


                                                    3
     Case 3:16-cv-00494-MMD-CWH Document 184 Filed 06/21/19 Page 4 of 4



                                              Shreveport, Louisiana 71166-1786
                                              Ph. (318) 221-1800; Fax (318) 226-0390

                              and

                                              Katherine. F. Parks, Esq.
                                              State Bar No. 6227
                                              Thorndal Armstrong Delk Balkenbush & Eisinger
                                              6590 S. McCarran Blvd., Ste. B
                                              Reno, Nevada 89509
                                              Ph. (775) 786-2882

                                              COUNSEL FOR DEFENDANTS, CLARENCE A.
                                              “JACKIE” LEWIS AND DONALD W. ASHLEY

                                           Jun 27, 2019
                              “IT IS SO ORDERED:
                              [UNITED STATES DISTRICT JUDGE, Miranda M. Du,
                              UNITED STATES MAGISTRATE JUDGE, Carl W. Hoffman,
                              UNITED STATES DISTRICT COURT CLERK, Debra Kempi]
                              DATED: _________________”



                                 CERTIFICATE OF SERVICE

       I, Zachary A. Wilkes, hereby certify that on June 21, 2019, I filed the foregoing via CM/ECF,
which was electronically delivered to all counsel of record.

                                              s/ Zachary A. Wilkes_______________________
                                              COUNSEL FOR DEFENDANTS, CLARENCE A.
                                              “JACKIE” LEWIS AND DONALD W. ASHLEY




                                                 4
